DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25, lines 4-5, recites “transitioning from displaying the first content stream to displaying the second content stream…”  However, the specification does not adequately describe “transitioning.”  Rather, it states “the participant device may immediately switch over” (para. 0016).  For prior art rejection purposes, the “transitioning” is considered to be “switching.”
Claim 35 recites “wherein each of the third and fourth content streams is independently displayable” which is not described in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 28-34, 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maistri et al. (US 2017/0237784 A1, “Maistri”).
As to claim 21, Maistri discloses a method comprising: 
receiving, by an electronic device, a request to initiate an audio-video conference session with a plurality of participants (para. 0065); 
responsive to receiving the request, providing, for transmission to a server, a request to allocate the audio-video conference session, wherein the request comprises a respective identifier of at least one of the plurality of participants (para. 0066); 
receiving, from the server and responsive to the at least one of the plurality of participants joining the audio-video conference session, an indication of a first content stream and a second content stream available from another electronic device corresponding to the at least one of the plurality of participants, the first and second content streams corresponding to different bit rates of streaming content for the audio-video conference session (para. 0043, 0097-0098); and 

As to claim 22, Maistri discloses: 
receiving, from the server, an allocation response that comprises access information for the audio-video conference session (link to the video conference, para. 0039); and 
providing, for transmission to the server, the access information in conjunction with a first indication of a third content stream available from the electronic device for the audio-video conference session via a first communication interface and a second indication of whether the electronic device is configured to provide a fourth content stream for the audio-video conference session via a second communication interface (para. 0073-0074, 0098), the first and second content streams corresponding to different bit rates of another streaming content for the audio-video conference session (para. 0037-0039, 0043-0045, 0066).
As to claim 28, Maistri discloses a device (para. 0034, 0061) comprising: 
a memory (para. 0104); and 
at least one processor (para. 0103) configured to: 
receive, from a server, an invitation to participate in an audio-video conference session having a plurality participants (para. 0039, 0065); 
display a prompt for accepting the invitation (para. 0039); 
responsive to receipt of an acceptance of the invitation, provide, for transmission to the server, a first indication of a first content stream available for the audio-video conference session via a first communication interface and a second indication of whether the device is configured to provide a second content stream for the audio-video conference session over a second communication interface, the first and second content streams corresponding to 
provide, for transmission to the server via the first communication interface, the first content stream for the audio-video conference session (para. 0098).
As to claim 29, Maistri discloses: wherein the at least one processor is further configured to: when the second indication indicates that the device supports providing the second content stream for the audio-video conference session over the second communication interface, provide, for transmission to the server via the second communication interface, the second content stream for the audio-video conference session (para. 0098).
As to claim 30, Maistri discloses: wherein the at least one processor is further configured to: concurrently provide, for transmission to the server, the first content stream via the first communication interface and the second content stream via the second communication interface (para. 0098).
As to claim 31, Maistri discloses: wherein the at least one processor is further configured to: receive, from the server, a third content stream for the audio-video conference session, the third content stream corresponding to one of the plurality of participants; and display the third content stream for the audio-video conference session (para. 0044-0045).
As to claim 32, Maistri discloses: wherein the at least one processor is further configured to: receive, from the server, a fourth content stream for the audio-video conference session, the fourth content stream corresponding to the one of the plurality of participants, and the third and fourth content streams corresponding to different bit rates of other streaming content for the audio-video conference session (para. 0043-0045).
As to claim 33, Maistri discloses: wherein the at least one processor is further configured to: concurrently receive, from the server, the third and fourth content streams (para. 0098).
As to claim 34, Maistri discloses: wherein the at least one processor is configured to: switch from displaying the third content stream to displaying the fourth content stream for the 
Claims 36-40 are anticipated by Maistri for the same reasons applied to claims 21-22, 28-34 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maistri in view of Taher (US 2015/0373173 A1).
Maistri differs from claim 23 in that it does not disclose: wherein, the request is received by the electronic device via an another application used for a different mode of communication other than audio- video conferencing.
Taher teaches initiating a video conference via an application used for a different mode of communication, such as voice call or text messaging (para. 0050-0056, 0080, 0121-0124).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maistri with the above feature of Taher in order to improve the user experience by working seamlessly with the native phone interface, as taught by Taher (para. 0021-0028, 0050-0054).
As to claim 24, Maistri in view of Taher discloses: 

displaying, via an audio-video conferencing application, the first content stream for the audio-video conference session (Maistri: para. 0061-0062).
As to claim 25, Maistri in view of Taher discloses: 
receiving, from the server, the second content stream in place of the first content stream (Maistri: para. 0045); and 
transitioning from displaying the first content stream to displaying the second content stream responsive to receiving the second content stream in place of the first content stream (Maistri: para. 0045).
As to claim 27, Maistri in view of Taher discloses: wherein the first content stream has a higher bit rate than the second content stream (Maistri: para. 0045).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maistri in view of Taher, as applied to claim 25 above, and further in view of Owen (US 2018/0054707 A1).
Maistri in view of Taher differs from claim 26 in that it does not disclose: wherein the transitioning is performed at a key frame of the first content stream.
Owen teaches switching from a higher bitrate video stream to a lower bitrate in response to worsening network conditions, the switching taking place at a key fram so that the change appear “seamless” (para. 0075).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maistri in view of Taher with the above teaching of Owen in order to achieve the same “seamless” appearance with switching between content streams, thus improving the video conference experience for the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/Primary Examiner, Art Unit 2652